Citation Nr: 9910176	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-48 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for ocular 
hypertension with bilateral glaucoma, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for left thoracic outlet syndrome (previously referred 
to as left scalenus anticus syndrome).

3.  Entitlement to an increased (compensable) disability 
rating for bilateral varicose veins prior to January 12, 
1998.

4.  Entitlement to an increased rating for varicose veins of 
the right lower extremity from January 12, 1998, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for varicose veins of 
the left lower extremity from January 12, 1998, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
September 1976.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted an increased rating to 10 
percent for ocular hypertension with bilateral glaucoma but 
denied increased ratings for recurrent duodenal ulcer, left 
scalenus anticus syndrome, residuals of athlete's foot of the 
left heel and bilateral varicose veins.  The veteran filed a 
timely notice of disagreement (NOD) as to all issues, except 
for residuals of athlete's foot of the left heel, and was 
issued a statement of the case in September 1996.  The 
veteran testified at a hearing at the RO before a Hearing 
Officer in February 1997; the hearing officer granted an 
increased rating to 20 percent for recurrent duodenal ulcer 
but denied increased ratings for the veteran's other claims 
in August 1997.

By decision issued in March 1998, the Board denied 
entitlement to an increased rating for recurrent duodenal 
ulcer and remanded the veteran's other claims for additional 
development.  The RO was instructed to inform the veteran of 
the January 12, 1998 amendments as to the sections of the VA 
Schedule for Rating Disabilities pertaining to the 
Cardiovascular System.  Following compliance, the RO 
confirmed and continued the denial of the veteran's ocular 
hypertension with bilateral glaucoma and left thoracic outlet 
syndrome (previously referred to as left scalenus anticus 
syndrome) claims in a September 1998 rating decision and 
SSOC.  However, the RO granted separate 10 percent disability 
ratings for varicose veins of the right and left lower 
extremities under the 'new' version of the cardiovascular 
regulations only.  Inasmuch as the revised cardiovascular 
regulations do not allow for their retroactive application 
prior to January 12, 1998, the Board has restyled the issues 
pertaining to the veteran's bilateral varicose vein claim as 
shown above.  See DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); see also McCay v. Brown, 9 Vet. App. 183, 187 (1996), 
aff'd, 106 F.3d 1577 (Fed.Cir. 1997).


FINDINGS OF FACT

1.  The veteran's ocular hypertension, as shown on recent VA 
examination, is currently manifested by bilateral glaucoma 
with bilateral corrected visual acuity of 20/20.  Although 
the referenced Goldman's Visual Fields report was not 
attached to the examination report, the examiner indicated 
that its contents showed that the veteran's visual fields 
were full to confrontation.

2.  The veteran's left thoracic outlet syndrome, as shown on 
recent VA examination, is currently manifested by the 
disappearance of radial pulses with abduction of the arm to 
90 degree and above; however, there is no clinical evidence 
of neurological deficit.

3.  The veteran's numbness around the mouth, weakness of the 
facial muscles on the right and weakness of the left arm have 
been etiologically related to transient ischemic attacks.

4.  VA outpatient treatment records developed between August 
1997 and April 1998 did not mention any symptomatology 
associated with the veteran's service-connection bilateral 
varicose veins.

5.  The veteran's service-connected bilateral varicose veins 
disability, as shown on recent VA examination, is manifested 
by complaints of intermittent edema of his feet that is 
usually relieved by elevation of the extremities.  Clinical 
findings, however, were negative for edema.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for ocular hypertension with bilateral glaucoma 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 3.321, Part 4 including §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Codes 6013, 6079, 6080 (1998).

2.  The schedular criteria for a compensable disability 
evaluation for left thoracic outlet syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 3.321, Part 4 including §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 
4.45, Diagnostic Code 7116 (1997) and Diagnostic Codes 7115 
(1998).

3.  The schedular criteria for a compensable disability 
evaluation for bilateral varicose veins, prior to January 12, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 3.321, Part 4 including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Diagnostic Code 7120 (1997).

4.  The schedular criteria for a disability rating in excess 
of 10 percent for varicose veins of the right lower 
extremity, from January 12, 1998, have not been met.  38 
U.S.C.A. §§ 1155, 5110(g), 5107(a) (West 1991); 38 C.F.R. 
§ 3.321, Part 4 including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Code 7120 (1998).

5.  The schedular criteria for a disability rating in excess 
of 10 percent for varicose veins of the left lower extremity, 
from January 12, 1998, have not been met.  38 U.S.C.A. §§ 
1155, 5110(g), 5107(a) (West 1991); 38 C.F.R. § 3.321, Part 4 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 
7120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to increased disability 
evaluations for ocular hypertension with glaucoma, thoracic 
outlet syndrome and bilateral varicose veins are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Generally, claims for increased evaluations are considered to 
be well grounded.  Claims that conditions have become more 
severe are well grounded where the conditions were previously 
service-connected and rated, and the claimant subsequently 
asserts that higher ratings are justified due to an increase 
in severity since the original ratings.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) provides that in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40 (1998).  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Background

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In March 1998, the Board 
remanded the veteran's ocular hypertension with bilateral 
glaucoma, left thoracic outlet syndrome (previously referred 
to as left scalenus anticus syndrome) and bilateral varicose 
veins claims to the RO for additional evidentiary 
development.

VA outpatient treatment records dated between August 1997 and 
April 1998 show treatment on occasion for the veteran's 
glaucoma.  Yet, there was no mention of any treatment for his 
service-connected left thoracic outlet syndrome or bilateral 
varicose veins.

The veteran was afforded a VA ophthalmologic examination in 
August 1998, at which time he complained of occasional sharp 
pain in his eyes but denied any incapacity or rest 
requirements.  The veteran has refractive errors in both 
eyes, with bilateral visual acuity correctable to 20/20-1.  
It was also indicated that he had intermittent diplopia 
affecting his near and distant vision; however, the condition 
occurs only when the veteran is looking at lights, clears 
spontaneously and does not necessitate prisms.  Extraocular 
movements were noted to he full, orthophoric.  The examiner 
noted that the veteran's visual fields were full to 
confrontation, and referenced an attached Goldman's Visual 
Fields report.  External examination revealed 
dermatochalasis.  Pupillary examination was 4 millimeters 
(mm) to 3 mm, 2+ reactive with no relative afferent pupillary 
defect (RAPD).  On slit lamp examination, the veteran's lids 
and lashes were collarettes.  His conjunctivae and corneas 
were clear.  The anterior chambers were deep and quiet.  The 
lenses revealed 2-3+ nuclear sclerosis.  Intraocular pressure 
by applanation was -24 mm on the right and 25 mm on the left.  
On fundoscopic examination, the veteran's discs were noted to 
be sharp.  The cup-to-disc ratio was 0.35 to 0.4 in the right 
and 0.4 to 0.45 in the left.  His vessels were within normal 
limits.  His macula was slightly mottling.  A gonioscopy 
revealed that the angles were open to the ciliary body band 
for 360 degrees in both eyes.  The diagnoses were refractive 
error, mild blepharitis, cataracts and glaucoma.  The 
ophthalmologist noted that the veteran complained of 
occasional sharp pain in both eyes, but denied rest 
requirements or episodic incapacity.  It was noted that the 
veteran also complained of difficulty seeing at night, as 
well as Pilocarpine drops decreasing his vision and making it 
more difficult to work.  However, the examiner indicated that 
the veteran's visual acuity and visual fields were quite good 
and that it would seem that the glaucoma itself was having 
little functional effect on the veteran and that his symptoms 
seemed to be more related to the use of Pilocarpine drops.  
It was further indicated that the veteran had been offered 
alternative medications to use for his glaucoma; however, he 
stated that he would prefer to stay with the Pilocarpine.

The veteran was also afforded a VA cardiovascular examination 
in August 1998, at which time the examiner indicated that the 
veteran's service-connected left scalenus anticus syndrome is 
now more commonly referred to as thoracic outlet syndrome.  
The veteran reported that approximately three years prior, he 
developed additional symptoms which began with numbness 
around the mouth and is later followed by weakness of the 
facial muscles on the right and some weakness in the left 
arm.  The examiner noted the veteran believed that these 
changes are all related [and presumably to his service-
connected disability].  It was further noted that the veteran 
has had bilateral dilatation of the saphenous vein system for 
many years.  The veteran claimed that it has recently become 
more pronounced, resulting in intermittent dependent edema of 
his feet that is usually relieved by elevation of the 
extremities.  On examination of the veteran's varicose veins, 
the examiner noted that there was mild dilatation of the 
saphenous vein systems, bilaterally.  There was no stasis 
pigmentation.  There was also no edema noted at the time of 
examination.  However, there was minimal tortuosity of the 
veins.  On physical examination of the veteran's circulatory 
disorder, the Adson maneuver was noted to be positive on the 
left; that is, the veteran's radial pulses disappeared with 
abduction of the arm to 90 degrees and above.  However, 
neurologic examination was unremarkable.  There was no 
weakness of either upper extremity.  No bruits were heard in 
either the neck or in the subclavicular area.  Sensory, motor 
and proprioceptive modalities were noted to be grossly 
intact.  The veteran's deep tendon reflexes were present and 
symmetrical.  Strength was preserved in the upper extremity.  
The diagnoses were minimally symptomatic thoracic outlet 
syndrome and mild bilateral varicose veins.  The examiner 
noted that the combination of symptoms which developed three 
years ago with numbness in the perioral region and weakness 
of the face and arm are not related to the veteran's thoracic 
outlet syndrome; rather, it has more the character of 
transient ischemic attacks.  However, it should be noted that 
the veteran makes a connection between these two symptom 
complexes and believes that they are related.  
Notwithstanding, the examiner further commented that thoracic 
outlet syndromes rarely require any kind of treatment or 
cause disabling symptoms.

Analyses

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

I. Ocular Hypertension with Bilateral Glaucoma

Under the applicable criteria, simple, primary, noncongestive 
glaucoma is evaluated on the basis of resulting visual acuity 
impairment or visual field loss.  The minimum rating is 10 
percent.  38 C.F.R. Part 4, Diagnostic Code 6013 (1998).  
Corrected visual acuity of 20/40 feet (6/12 meters) or better 
in one eye warrants a noncompensable evaluation when 
corrected visual acuity in the other eye is also 20/40 (6/12) 
or better.  A 10 percent disability evaluation requires that 
there be visual acuity in one eye of 20/50 with visual acuity 
in the other eye of 20/40 or 20/50; or visual acuity in one 
eye of 20/70 with visual acuity in the other eye of 20/40.  
38 C.F.R. Part 4, Diagnostic Code 6079 (1998).  A 10 percent 
evaluation is warranted for unilateral concentric contraction 
of the visual field to certain enumerated degrees, such as to 
30 but not to 15, or for unilateral loss of either the nasal 
or temporal half of the visual field.  38 C.F.R. Part 4, 
Diagnostic Code 6080 (1998).  The Board further notes that 
the basis for a rating for visual impairment will be the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (1998).

By rating decision issued in October 1995, the RO granted an 
increased rating to 10 percent for ocular hypertension based 
on VA clinical findings of bilateral glaucoma.

After careful review of the record, the Board finds that a 
disability rating in excess of 10 percent for ocular 
hypertension with bilateral glaucoma is not warranted.  The 
veteran's August 1998 VA ophthalmologic examination report 
reflects that his bilateral visual acuity is correctable to 
20/20-1.  Although he complained of intermittent diplopia, 
the examiner noted that this only occurs when he looked at 
lights and cleared spontaneously and did not necessitate 
prisms.  Extraocular movements were noted to be full and the 
veteran's visual fields were full to confrontation.  In view 
of these findings and the lack of any additional evidence to 
establish the presence of the requisite visual impairment, 
the veteran's ophthalmologic disorder is not found to meet 
the minimum 10 percent criteria under either Diagnostic Code 
6079 or 6080.  As the Board knows of no other basis upon 
which would provide the veteran with a higher schedular 
evaluation, his claim for a disability rating in excess of 10 
percent is denied.

II. Left Thoracic Outlet Syndrome

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

As to the veteran's left thoracic outlet syndrome, it is 
noted that the disability has been rated as analogous to 
intermittent claudication under Diagnostic Code 7116 since 
October 1, 1976.  See 38 C.F.R. § 4.20 (1998).  Under the 
'old' version of the cardiovascular regulations, a 20 percent 
evaluation is warranted for unilateral intermittent 
claudication with minimal circulatory impairment with 
paresthesia, temperature changes or occasional claudication.  
A 40 percent evaluation requires intermittent claudication or 
recurrent episodes of superficial phlebitis in well 
established cases.  38 C.F.R. Part 4, Diagnostic Code 7116 
(1997) (effective prior to January 12, 1998).

As indicated in the Board's March 1998 Remand, the 'new' 
cardiovascular regulations no longer include Diagnostic Code 
7116.  Accordingly, the RO rated the veteran's disability as 
analogous to Thrombo-angiitis obliterans (Buerger's Disease) 
under Diagnostic Code 7115 for purposes of determining 
whether the veteran is entitled to the benefit sought.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has indicated that the 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Although it is not clear from the 
September 1998 SSOC, the RO apparently determined that the 
veteran's left thoracic outlet syndrome involved a 
circulatory impairment of a single extremity, and, therefore, 
rated it by analogy to Buerger's disease.  Under Diagnostic 
Code 7115, a 20 percent disability rating is warranted for 
claudication on walking more than 100 yards and diminished 
peripheral pulses or ankle/brachial index of 0.9 or less.  
Inasmuch as the veteran's most recent VA examination did not 
reveal any other disability associated with this circulatory 
disorder, the Board also finds that an analogous rating under 
Diagnostic Code 7115 is the most appropriate schedular 
criteria for the evaluation of the veteran's disability.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

After review of the record, the Board finds that the veteran 
is not entitled to a compensable disability rating for his 
left shoulder disorder under either the 'old' or 'new' 
versions of the VA cardiovascular regulations.  Indeed, VA 
outpatient treatment records dated between August 1997 and 
April 1998 do not show any treatment for the veteran's left 
thoracic outlet syndrome.  Moreover, the August 1998 VA 
cardiologist indicated that although the Adson's maneuver 
revealed positive results on the left, the veteran's 
neurologic examination was unremarkable.  In fact, the 
examination report notes that there was no weakness of either 
upper extremity.  No bruits were heard in either the neck or 
in the subclavicular area.  Sensory, motor and proprioceptive 
modalities were noted to be grossly intact.  The veteran's 
deep tendon reflexes were present and symmetrical.  Strength 
was preserved in the upper extremity.  In view of these 
findings and the lack of evidence to the contrary, the 
veteran does not meet the criteria for a 10 percent 
disability evaluation under either Diagnostic Code 7116 
(1997) or Diagnostic Code 7115 (1998).  

With respect to the veteran's claim that he now manifests 
other disabilities secondary to his service-connected 
circulatory disorder, the cardiologist noted that the 
combination of symptoms which developed three years ago with 
numbness in the perioral region and weakness of the face and 
arm are not related to the veteran's thoracic outlet 
syndrome; rather, it has more the character of transient 
ischemic attacks.  Although the veteran has made a connection 
between these two symptom complexes and believes that they 
are related, the examiner indicated that thoracic outlet 
syndromes rarely require any kind of treatment or cause 
disabling symptoms. 

In sum, it is the finding of the Board that the schedular 
criteria of a disability rating for left thoracic outlet 
syndrome, both prior to and after the regulatory change on 
January 12, 1998, are not met.

III. Bilateral Varicose Veins

As noted above, the RO granted separate 10 percent disability 
ratings for varicose veins of the right and left lower 
extremities under the 'new' version of the cardiovascular 
regulations in a September 1998 rating decision and SSOC.  
Inasmuch as the revised cardiovascular regulations do not 
allow for their retroactive application prior to January 12, 
1998, the Board has restyled the veteran's claim as that of 
entitlement to an increased rating before and after the 
regulatory change.

Prior to January 12, 1998, the applicable regulation provided 
for a noncompensable disability rating for mild varicose 
veins or varicose veins with no symptoms.  A 10 percent 
rating was warranted where the evidence showed bilateral or 
unilateral moderate varicose veins; with varicosities of 
superficial veins below the knees, with symptoms of pain or 
cramping on exertion.  A 20 percent rating was warranted 
where the evidence showed unilateral moderately severe 
varicose veins; involving superficial veins above and below 
the knee, with varicosities of the long saphenous, ranging in 
size from one centimeter to two centimeters in diameter, with 
symptoms of pain or cramping on exertion; with no involvement 
of the deep circulation. Where those symptoms were bilateral, 
a 30 percent rating was warranted.  38 C.F.R. Part 4, 
Diagnostic Code 7120 (1997).  The criteria also provided that 
severe varicosities below the knee, with ulceration, 
scarring, or discoloration, and painful symptoms would be 
rated as moderately severe.  38 C.F.R. Part 4, Diagnostic 
Code 7120, Note (1997).

The terms "mild," "moderate," "moderately-severe" 
"severe" and "pronounced" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (1998). Terminology such as 
"mild," "moderate," "moderately-severe" "severe" and 
"pronounced" are used by VA examiners and others and 
although an element of evidence to be considered by the 
Board, are not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

After review of the record, the Board finds that the criteria 
for a compensable disability rating for bilateral varicose 
veins, prior to January 12, 1998, are not met.  Indeed the 
evidence of record shows that although the veteran has had 
dilatation of the bilateral saphenous vein system for many 
years, VA treatment records dated between August 1997 and 
April 1998 were negative for any complaints associated 
thereto.  Rather, on VA examination in August 1998, the 
veteran indicated that his symptoms had recently become more 
pronounced.  Accordingly, the Board finds that the criteria 
for entitlement to a compensable disability rating for 
bilateral varicose veins, prior to January 12, 1998, are not 
met, and the veteran's claim therefore is denied.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7120 (1997).

The amended criteria provide evaluations for involvement of a 
single extremity, and that where more than one extremity is 
involved, each extremity will be evaluated separately and the 
ratings combined using the bilateral factor, if applicable. 
38 C.F.R. Part 4, Diagnostic Code 7120 Note (1998).  Those 
criteria provide a noncompensable rating where the evidence 
shows asymptomatic palpable or visible varicose veins.  The 
criteria provide a rating of 10 percent where the evidence 
shows intermittent edema of the extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.  The criteria also provide a 20 percent 
rating where the evidence shows persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  38 C.F.R. 
Part 4, Diagnostic Code 7120 (1998).

As to the veteran's claims of entitlement to disability 
ratings in excess of 10 percent for varicose veins of the 
right and left lower extremities, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  Although there was no stasis pigmentation or edema 
at the time of his August 1998, the veteran reported that his 
disability manifests itself with intermittent dependent edema 
of his feet that is usually relieved by elevation of the 
extremities.  Although the RO accorded doubt in favor of the 
veteran and assigned separate 10 percent disability rating 
for each lower extremity, the record does not confirm the 
presence of persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema such to warrant an increased 
disability evaluation under Diagnostic Code 7120 (1998).  
Accordingly, the Board finds that the criteria for 
entitlement to increased ratings, greater than 10 percent, 
for varicose veins of the right lower extremity and of the 
left lower extremity, as of January 12, 1998, are not met.  
The veteran's claim are therefore denied.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
7120 (1998).

Extra-Schedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
Board finds that the schedular evaluations in this case are 
not inadequate.  As fully detailed above, the medical 
evidence reflects that the schedular criteria provide bases 
within which to award increased compensation for any of his 
service-connected when the occasion arises.  Although the 
veteran has specifically indicated that his eye disability 
interferes with his employment, the VA ophthalmologist noted 
that the veteran complained of occasional sharp pain in both 
eyes, but denied rest requirements or episodic incapacity.  
In addition, the record reflects that although the use of 
Pilocarpine drops for the veteran's glaucoma has led to 
complaints of decreased vision, especially at night, the 
veteran has refused alternative medications.  Furthermore, 
there is no evidence of record to establish that the 
appellant's left thoracic outlet syndrome and bilateral 
varicose veins have required periods of hospitalization or 
that any of the veteran's disabilities are "exceptional or 
unusual" such as to render impractical the regular schedular 
standards.


ORDER

An increased disability rating for ocular hypertension with 
bilateral glaucoma is denied.

An increased disability rating for left thoracic outlet 
syndrome (previously referred to as left scalenus anticus 
syndrome) is denied.

An increased disability rating for bilateral varicose veins, 
prior to January 12, 1998, is denied.

An increased disability rating for varicose veins of the 
right lower extremity, from January 12, 1998, is denied.

	(CONTINUED ON NEXT PAGE)



An increased disability rating for varicose veins of the left 
lower extremity, from January 12, 1998, is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


 

